DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claims 1-10 are pending in this application and are allowed.

Response to Arguments

The rejection of the drawings as only depicting that which is old has been withdrawn due to the Applicant’s amendments to the Specification filed 06/01/2022 which serve to structurally differentiate the description in the figures from that of the prior art, specifically by recitation of the claimed coupling agents which were not contemplated by the prior art.

The rejection of Claims 1-10 under 35 U.S.C. § 112(a) or 35 U.S.C. § 112 (pre-AlA), first paragraph, as failing to comply with the written description requirement has been withdrawn due to the Applicant’s amendments to the claims filed 06/01/2022 to recite that curing of the polymeric blend of at least one thermoresponsive polymer and at least one coupling agent as claimed on the substrate will cause the at least one coupling agent to form a three-dimensional multilayered network which entraps the at least one thermoresponsive polymer.
The rejection of Claims 2-5, 7 and 10 are under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out
and distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention has been withdrawn due to the Applicant’s amendments to the claims filed 06/01/2022 which correct the lack of antecedence.

The rejection of Claim 10 are under 35 U.S.C. § 112(b) or 35 U.S.C. § 112 (pre-AlA), second paragraph, as being indefinite for failing to particularly point out
and distinctly claim the subject matter which the inventor or a joint inventor (or for
applications subject to pre-AlA 35 U.S.C. 112, the applicant), regards as the invention has been withdrawn due to the Applicant’s amendments to the claims filed 06/01/2022 which delete the indefinite language.

REASONS FOR ALLOWANCE

The following is an examiner’s statement of reasons for allowance:  The closest prior art of record, is Li et al. (2015), of record, whom teaches the thiol modification of silicon substrates with a silane coupling agent (3-mercaptopropyltrimethoxysilane) which are then surface bonded with the ene-reactive thermoresponsive polymer PNIPAM to form a polymer film thereon (Pg. 11517, Column 2, Lines 1-2 and 18-43). 

The reference however does not teach or suggest that the coupling agent forms a 3D multilayered network which entraps the thermoresponsive polymer as claimed and does not provide any teaching or suggestion to modify the method to do so, nor is such a modification found in the prior art or technical reasoning.

 Similarly, Sui et al. (2013), of record, teaches the formation of a hydrogel composed of thermoresponsive poly(N-isopropylacrylamide) (PNIPAM) and redox-responsive poly(ferrocenylsilane) (PFS) having functional acrylate (ester) groups (Pg. 337, Abstract and Pg. 339, Scheme 1).  However, the hydrogel is not a polymer blend as claimed and the PFS is reacting with the PNIPAM to polymerize, not acting as a coupling agent as claimed.  The reference does not provide any teaching or suggestion to modify the method to that of the claimed method, nor is such a modification found in the prior art or technical reasoning.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”





Any inquiry concerning this communication or earlier communications from the Examiner should be directed to PAUL C MARTIN whose telephone number is (571)272-3348. The Examiner can normally be reached Monday-Friday 12pm-8pm EST.

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, Sharmila G Landau can be reached on (571) 272-0614. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. 




Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PAUL C MARTIN/Examiner, Art Unit 1653                                                                                                                                                                                                        06/15/2022

/NEIL P HAMMELL/Primary Examiner, Art Unit 1636